Title: To George Washington from Joseph Raymond, 30 April 1782
From: Raymond, Joseph
To: Washington, George


                        
                            Sir,
                            Hamshir Hutts April 30 1782
                        
                        Nothing but a particular circumstance, could have induc’d me (at this unseasonable time of the year) to
                            solicit a discharge from the Service; which is, that I am essentially injured with Respect to my Rank as an Officier, and
                            which I find cannot be redress’d: I have been waiting a long time to see Colonel Tupper, but, as ‘tis not probable he will
                            arrive here, ’till the commencement of the Campaign; must entreat your Excellency to grant my request; and am with Respect
                            your Excellency’s most Humble Servant
                        
                            Joseph Raymond Lieut.
                            10th Masstts Regiment
                        
                    